EXHIBIT 99.1 1601 West LBJ Freeway Dallas, Texas 75234-6034 Celanese Corporation Declares Common and Preferred Share Dividends DALLAS, April 4, 2008 – Celanese Corporation (NYSE:CE), a global, integrated chemical company, today declared quarterly dividends of $0.04 per share on its Common Stock and $0.265625 per share on its 4.25% Convertible Perpetual Preferred Stock, both payable on May 1, 2008. The dividends are payable for the period beginning February 1, 2008 and ending on and including April 30, 2008 to owners of record as of April 15, ### Investor Relations Mark Oberle Phone: +1 Fax: +1 mark.oberle@celanese.com Web site: www.celanese.com Media Jeremy Neuhart Phone: +1 Telefax: +1 Jeremy.Neuhart@celanese.com As a global leader in the chemicals industry, Celanese Corporation makes products essential to everyday living. Our products, found in consumer and industrial applications, are manufactured in North America, Europe and Asia. Net sales totaled $6.4 billion in 2007, with approximately 70% generated outside of North America. Known for operational excellence and execution of its business strategies, Celanese delivers value to customers around the globe with innovations and best-in-class technologies. Based in Dallas, Texas, the company employs approximately 8,400 employees worldwide. For more information on Celanese Corporation, please visit the company's website at www.celanese.com. Forward-Looking Statements This release may contain “forward-looking statements,” which include information concerning the company’s plans, objectives, goals, strategies, future revenues or performance, capital expenditures, financing needs and other information that is not historical information. When used in this release, the words “outlook,” “forecast,” “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,” “believes,” and variations of such words or similar expressions are intended to identify forward-looking statements. All forward-looking statements are based upon current expectations and beliefs and various assumptions. There can be no assurance that the company will realize these expectations or that these beliefs will prove correct. There are a number of risks and uncertainties that could cause actual results to differ materially from the forward-looking statements contained in this release.
